NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 22, 2015*
                               Decided December 22, 2015

                                         Before

                          DIANE P. WOOD, Chief Judge

                          JOEL M. FLAUM, Circuit Judge

                          DANIEL A. MANION, Circuit Judge

No. 15-2512

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Eastern District of Wisconsin.

      v.                                        No. 12-CR-00256

MARGARITO GARCIA-FRAGOSO,                       Lynn Adelman,
    Defendant-Appellant.                        Judge.


                                       ORDER

      Margarito Garcia-Fragoso appeals from the district court’s denial of his motion
under 18 U.S.C. § 3582(c)(2) for a sentence reduction based on the retroactive application
of Amendment 782 to the sentencing guidelines. Because Garcia-Fragoso’s sentence was
already below the amended guidelines range and the court did not have the discretion to
go any lower, we affirm.



      * After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 15-2512                                                                         Page 2

       Garcia-Fragoso pleaded guilty to possessing with intent to distribute cocaine,
21 U.S.C. § 841(a)(1), and to possessing a firearm in furtherance of a drug-trafficking
offense, 18 U.S.C. § 924(c)(1)(A)(i). Garcia-Fragoso was responsible for at least two
kilograms of cocaine, so his base offense level for the § 841(a)(1) conviction was 28. His
guidelines range was 84 to 105 months’ imprisonment (based on a total offense level of
25 and a criminal-history category of IV), but the district court concluded that a
below-range sentence was appropriate and sentenced him to 66 months.

       Amendment 782 lowered by two levels the base offense level specified in the
Drug Quantity Table, see U.S.S.G. Supp. App. C , amend. 782 (2014), and reduced
Garcia-Fragoso’s range to 70 to 87 months. The district court denied Garcia-Fragoso a
reduction because, as his 66-month sentence was already below the amended guidelines
range, it did not have discretion to grant a reduction.

       On appeal Garcia-Fragoso argues that the district court did have discretion to
reduce his 66-month sentence because it exceeded the 60-month statutory minimum.
See § 841(b)(1)(B)(ii). But as the court explained, it was not authorized to reduce
Garcia-Fragoso’s sentence below the 70-month minimum of the amended guideline
range. Any reduction must be “consistent with applicable policy statements issued by
the Sentencing Commission,” 18 U.S.C. § 3582(c)(2); see United States v. Guyton, 636 F.3d
316, 318 (7th Cir. 2011), and the policy statements provide that a defendant’s sentence
may not be reduced to “less than the minimum of the amended guideline range,” minus
exceptions not applicable here, U.S.S.G. § 1B1.10(b)(2)(A); see United States v.
Cunningham, 554 F.3d 703, 708 (7th Cir. 2009).

                                                                              AFFIRMED.